       Case 1:18-cv-07312-LDH-SJB Document 20 Filed 01/21/19 Page 1 of 2 PageID #: 1308



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

        PLAINTIFFS’ NAMES ENTERED 01/21/2019 [First Set]


1508    Bradley Louis Finch,
1509    Kenneth Christian Anderson,
1510    Collen Matthew West,
1511    Carla West,
1512    Tim West,
1513    Brenden West,
1514    Allison West-Southern,
1515    Kiera Paul,
1516    Mike Sweeney,
1517    Estate of Jordan William Bowling, Jr.,
1518    D.B., a Minor Child,
1519    J.B., a Minor Child,
1520    Ronda Melton,
1521    Jordan W. Bowling, Sr.,
1522    Shelley Lynn Abbott,
1523    Estate of Patrick Marc M. Rapicault,
1524    Vera Rapicault,
1525    Nicole Rapicault,
1526    Charles Lee Storlie,
1527    Marian Leigh Tise,
1528    Chadwick William Storlie,
1529    Richard Nels Storlie,
1530    Jordan Antoniazzo Madonna Jonju,
1531    Ray Leonard Lopez,
1532    Sierra M. Vasquez,
1533    Cassandra M. Nunez,
1534    Susanne M. Lopez,
1535    Sonia M. Lopez,
1536    John R. Stanley,
1537    Rebecca Vasquez,
1538    Tyler David Neumeister,
1539    Elyse Fink,
1540    Kimberlee Morgan Hinkley,
1541    Shoshone Nadene Boudreau,
1542    Enrique Linan, Jr.,
1543    Blair Ellis Dell,
1544    Candus Angel Dell,
1545    V.J.D., a Minor Child,
1546    Shane Michael Pitts,
       Case 1:18-cv-07312-LDH-SJB Document 20 Filed 01/21/19 Page 2 of 2 PageID #: 1309



1547    Virginia Summer,
1548    Matthew Paul Dalrymple,
1549    Michael Rafael Hernando,
1550    Bryant Joshua Schiltz,
1551    Andre Leonard Maison,
1552    Derrick Adam Anthony,
1553    Frances Elizabeth Anthony,
1554    Daniel Alan Anthony,
1555    Adam Nathan Fleury,
1556    Francis Martin Hurd,
1557    Shermandre Wesley Jackson,
1558    John Juju Williams,
1559    Chiquita S. Williams,
1560    D.I.W., a Minor Child,
1561    Steven Andrew May,
1562    Shane Kevin Housmans,
1563    Nicole M. Housmans,
1564    C.F.H., a Minor Child,
1565    Jeremiah Keohane Leibrandt,
1566    Bill Hudson Gross II,
1567    Toney Maurice Thompson,
1568    John Richard Chao,
1569    Robert Anthony Pedreiro,
1570    Martin J. Gonzalez,
1571    Betty J. Gonzalez,
1572    Tomas Rivera Gonzalez,
1573    Vutha Eang,
1574    David Glenn McKenzie, Sr.,
1575    David Glenn McKenzie, Jr.,
1576    Donna LaGina Reid,
1577    Pearl Jean McKenzie,
1578    Rosemary Middleton,
1579    Lisa Jean Crowder,
1580    Ian Reeser,
1581    Ryan Patrick Clements,
1582    Robin Clements,
1583    Nicholas Negralle,
